DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  it appears that “a voltage mapping table” in line(s) 1 was meant to be --the voltage mapping table--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10, 12-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20170358346 ‒hereinafter Zhang).

Regarding claim 1, Zhang discloses a method comprising:
receiving (910; fig. 9), by a processing device (120; fig. 1), a request to read data (read command is received; para 0025) from a block (a data block; para 0025) of a memory device (110; fig. 1) coupled (i.e. electrically coupled) with the processing device (120; fig. 1);
determining (920; fig. 9), using a data structure mapping block identifiers to corresponding voltage distribution parameter values (fig. 5, 7), a voltage distribution parameter value (a cluster number is a value that identifies a voltage distribution parameter; fig. 5, 7) associated with the block (i.e. the data block) of the memory device (110; fig. 1);
determining (930; fig. 9) a set of read levels (a cluster read threshold is a set of optimal read thresholds, i.e. read levels, of data blocks; fig. 5, 7) associated with the voltage distribution parameter value (the voltage distribution parameter corresponds to the cluster read threshold; para 0038), wherein each read level (i.e. each optimal read threshold) in the set of read levels (i.e. the set of optimal read thresholds) corresponds to a respective voltage distribution (i.e. read threshold) of at least one memory cell (para 0034) comprised by the block (i.e. the data block) of the memory device (110; fig. 1); and
reading (940; fig. 9), using the determined set of read levels (i.e. using the cluster read threshold determined from 930; fig. 9), data from the block (i.e. the data block) of the memory device (110; fig. 1).

Regarding claim 2, Zhang discloses the method, wherein the data structure mapping block identifiers to corresponding voltage distribution parameter values (fig. 5, 7) comprises a block metadata table (data block number table; fig. 4), and determining, using the data structure (fig. 7), the voltage distribution parameter value (i.e. as identified by the cluster number; fig. 7) associated with the block of the memory device comprises: 
identifying the voltage distribution parameter value (para 0038) in the block metadata table (fig. 4), wherein the block metadata table comprises a plurality of records (para 0035), each record mapping a value of a block identifier to a value of a voltage distribution parameter (a block number identifies a block, mapped to a respective voltage distribution parameter value; fig. 4), wherein the block is associated with a particular block identifier value (i.e. the block number), wherein the determined voltage distribution parameter value corresponds to the particular block identifier value in the block metadata table (fig. 5).

Regarding claim 5, Zhang discloses the method, wherein at least a portion of the block of the memory device is stored in the at least one memory cell (para 0049).

Regarding claim 6, Zhang discloses the method, wherein determining the set of read levels associated with the voltage distribution parameter value comprises: determining the set of read levels using a voltage mapping table (fig. 4), wherein the voltage mapping table comprises a plurality of records (para 0035), each record mapping a value of a voltage distribution parameter to a set of values of read levels (a block number identifies a block, mapped to a respective voltage distribution parameter value; fig. 4).

Regarding claim 7, Zhang discloses the method, wherein determining the set of read levels using a voltage mapping table (fig. 4) comprises: determining whether the voltage mapping table includes the voltage distribution parameter value (para 0035); and responsive to determining that the voltage mapping table includes the voltage distribution parameter value, retrieving the set of read levels from the voltage mapping table (para 0038), wherein the voltage mapping table associates the voltage distribution parameter value with the set of read levels (fig. 5).

Regarding claim 10, Zhang discloses the method, wherein reading, using the determined set of read levels, data from the block comprises: measuring a voltage of the at least one memory cell (para 0034); and identifying a logical level to which the measured voltage corresponds (para 0049), wherein identifying the logical level comprises comparing the measured voltage to one or more of the read levels, wherein the data read from the block comprises the identified logical level (para 0049).

Regarding claim 12, Zhang discloses a system comprising:
a memory (100; fig. 1); and
a processing device (120; fig. 1) communicably coupled (i.e. during memory operations) to the memory (100; fig. 1), the processing device to perform operations (para 0025) comprising:
receiving (910; fig. 9) a request to read data (read command is received; para 0025) from a block (a data block; para 0025) of a memory device (110; fig. 1) coupled (i.e. electrically coupled) with the processing device (120; fig. 1);
determining (920; fig. 9), using a data structure mapping block identifiers to corresponding voltage distribution parameter values (fig. 5, 7), a voltage distribution parameter value (a cluster number is a value that identifies a voltage distribution parameter; fig. 5, 7) associated with the block (i.e. the data block) of the memory device (110; fig. 1);
determining (930; fig. 9) a set of read levels (a cluster read threshold is a set of optimal read thresholds, i.e. read levels, of data blocks; fig. 5, 7) associated with the voltage distribution parameter value (the voltage distribution parameter corresponds to the cluster read threshold; para 0038), wherein each read level (i.e. each optimal read threshold) in the set of read levels (i.e. the set of optimal read thresholds) corresponds to a respective voltage distribution (i.e. read threshold) of at least one memory cell (para 0034) comprised by the block (i.e. the data block) of the memory device (110; fig. 1); and
reading (940; fig. 9), using the determined set of read levels (i.e. using the cluster read threshold determined from 930; fig. 9), data from the block (i.e. the data block) of the memory device (110; fig. 1).

Regarding claim 13, Zhang discloses the system, wherein the data structure mapping block identifiers to corresponding voltage distribution parameter values (fig. 5, 7) comprises a block metadata table (data block number table; fig. 4), and determining, using the data structure (fig. 7), the voltage distribution parameter value (i.e. as identified by the cluster number; fig. 7) associated with the block of the memory device comprises: 
identifying the voltage distribution parameter value (para 0038) in the block metadata table (fig. 4), wherein the block metadata table comprises a plurality of records (para 0035), each record mapping a value of a block identifier to a value of a voltage distribution parameter (a block number identifies a block, mapped to a respective voltage distribution parameter value; fig. 4), wherein the block is associated with a particular block identifier value (i.e. the block number), wherein the determined voltage distribution parameter value corresponds to the particular block identifier value in the block metadata table (fig. 5).

Regarding claim 16, Zhang discloses the system, wherein at least a portion of the block of the memory device is stored in the at least one memory cell (para 0049).

Regarding claim 17, Zhang discloses a non-transitory machine-readable storage medium (100; fig. 1) storing instructions that cause a processing device (120; fig. 1) to perform operations (para 0025) comprising:
receiving (910; fig. 9) a request to read data (read command is received; para 0025) from a block (a data block; para 0025) of a memory device (110; fig. 1) coupled (i.e. electrically coupled) with the processing device (120; fig. 1);
determining (920; fig. 9), using a data structure mapping block identifiers to corresponding voltage distribution parameter values (fig. 5, 7), a voltage distribution parameter value (a cluster number is a value that identifies a voltage distribution parameter; fig. 5, 7) associated with the block (i.e. the data block) of the memory device (110; fig. 1);
determining (930; fig. 9) a set of read levels (a cluster read threshold is a set of optimal read thresholds, i.e. read levels, of data blocks; fig. 5, 7) associated with the voltage distribution parameter value (the voltage distribution parameter corresponds to the cluster read threshold; para 0038), wherein each read level (i.e. each optimal read threshold) in the set of read levels (i.e. the set of optimal read thresholds) corresponds to a respective voltage distribution (i.e. read threshold) of at least one memory cell (para 0034) comprised by the block (i.e. the data block) of the memory device (110; fig. 1); and
reading (940; fig. 9), using the determined set of read levels (i.e. using the cluster read threshold determined from 930; fig. 9), data from the block (i.e. the data block) of the memory device (110; fig. 1).

Regarding claim 18, Zhang discloses the non-transitory machine-readable storage medium, wherein the data structure mapping block identifiers to corresponding voltage distribution parameter values (fig. 5, 7) comprises a block metadata table (data block number table; fig. 4), and determining, using the data structure (fig. 7), the voltage distribution parameter value (i.e. as identified by the cluster number; fig. 7) associated with the block of the memory device comprises: 
identifying the voltage distribution parameter value (para 0038) in the block metadata table (fig. 4), wherein the block metadata table comprises a plurality of records (para 0035), each record mapping a value of a block identifier to a value of a voltage distribution parameter (a block number identifies a block, mapped to a respective voltage distribution parameter value; fig. 4), wherein the block is associated with a particular block identifier value (i.e. the block number), wherein the determined voltage distribution parameter value corresponds to the particular block identifier value in the block metadata table (fig. 5).

Allowable Subject Matter
Claim(s) 3-4, 8-9, 11, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 3 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely responsive to determining that the block metadata table does not include an association between the block of the memory device and a corresponding voltage distribution parameter value: identifying a particular voltage distribution of the at least one memory cell by sampling the at least one memory cell at one or more voltage levels, determining the voltage distribution parameter value based on the particular voltage distribution of the at least one memory cell, and storing the voltage distribution parameter value in the block metadata table in association with the block of the memory device.
With respect to dependent claim 8 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely performing a plurality of calibration scan iterations, wherein each calibration scan iteration comprises: identifying at least one second block of the memory device that satisfies one or more calibration criteria; performing a calibration operation for each identified second block that satisfies the calibration criteria, wherein performing the calibration operation comprises: determining, by the processing device, a second voltage distribution parameter value based on the identified second block of the memory device; and storing, by the processing device, the determined second voltage distribution parameter value in the data structure mapping block identifiers to corresponding voltage distribution parameter values in association with a block identifier of the second block.
With respect to dependent claim 11, the prior art fails to teach or suggest the claimed limitations, namely determining a plurality of adjusted read levels, wherein each adjusted read level is based on a sum of a base read level and a read level offset that corresponds to the base read level, wherein the data is read from the block using the adjusted read levels.
With respect to dependent claim 14 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely responsive to determining that the block metadata table does not include an association between the block of the memory device and a corresponding voltage distribution parameter value: identifying a particular voltage distribution of the at least one memory cell by sampling the at least one memory cell at one or more voltage levels, determining the voltage distribution parameter value based on the particular voltage distribution of the at least one memory cell, and storing the voltage distribution parameter value in the block metadata table in association with the block of the memory device.
With respect to dependent claim 19 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely responsive to determining that the block metadata table does not include an association between the block of the memory device and a corresponding voltage distribution parameter value: identifying a particular voltage distribution of the at least one memory cell by sampling the at least one memory cell at one or more voltage levels, determining the voltage distribution parameter value based on the particular voltage distribution of the at least one memory cell, and storing the voltage distribution parameter value in the block metadata table in association with the block of the memory device.
The allowable claims are supported in at least fig. 4B of the instant application.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is (571) 272-2267. The examiner can normally be reached M-F, 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824